 

Exhibit 10.27

 

AMENDMENT TO LEASE

11 HARBOR PARK DRIVE

PORT WASHINGTON, NY

 

That certain lease, dated September 20 1988 (the “Lease”), as amended on
March 22, 1999, between ADDWIN REALTY ASSOCIATES, a New York general partnership
(hereinafter referred to as the “Landlord”) and CONTINENTAL DYNAMICS
CORPORATION, a New York corporation which on December 31, 2000 was merged into
GLOBAL COMPUTER SUPPLIES INC., a New York corporation (hereinafter referred to
as the “Tenant”) with respect to the premises located at 11 Harbor Park Drive,
Port Washington, New York, is hereby amended as follows:

 

1.                                                       Section 1.03 of the
Lease is amended such that the “Expiration Date” of the Lease is defined as
December 31, 2017.

 

2.                                                       Section 1.04 of the
Lease and Exhibit B thereto is amended such that effective January 1, 2008 the
“Fixed Rent” of the Lease shall be defined as $860,000 per year ($10.00 per
square foot) for the year beginning on January 1, 2008 (the “Amendment No. 2
Effective Date”) and ending December 31, 2008. Thereafter the Fixed Rent above
shall be increased on the annual anniversary of the and on each successive
annual anniversary of the Amendment No. 2 Effective Date during the term of the
Lease (each such annual anniversary date being hereinafter referred to as the
“Escalation Date”). Such increase in the Fixed Rent shall be an amount equal to
the product of the Percentage Increase (as defined below) for the Escalation
Date multiplied by the Fixed Rent charged for the year immediately preceding the
Escalation Date. Such increased Fixed Rent shall be payable in 12 monthly
installments in advance of the first day of each calendar month commencing on
the Escalation Date and continuing until the next Escalation Date. Landlord
shall notify Tenant in writing of such increased Fixed Rent as soon as such
determination is reasonably possible. If notification is not given until after
the Escalation Date, any increased amounts due but not paid since the Escalation
Date shall be payable within 30 days after Tenant’s receipt of such notice. As
used in this Section 1.04:

 

(a)          “Index” shall mean the Consumer Price Index for all Urban
Consumers, All Cities Average, all items (1967 = 100), not seasonally adjusted,
published and issued by the Bureau of Labor Statistics of the United States
Department of Labor (the “Bureau of Labor Statistics”). In the event that the
Consumer Price Index ceases to use the 1967 average of One Hundred (100) as the
basis of calculation, or if a change is made in the terms of particular items
contained in the Consumer Price Index, the Consumer Price Index shall, at the
discretion of Landlord, be adjusted to the figure that would have been

 

1

--------------------------------------------------------------------------------


 

arrived at had the change in the manner of computing the Consumer Price Index in
effect at the Amendment No. 2 Effective Date of the Lease term not been
affected. In the event that such Consumer Price Index (or successor or
substituted Consumer Price Index) is not available, a reliable governmental or
other non-partisan publication, evaluating the purchase power of money, may be
used at the discretion of Landlord.

 

(b)         “Comparative Month” shall mean the calendar month, which is
completed immediately prior to 12 months before each Escalation Date during the
Term.

 

(c)          “Percentage Increase” for each Escalation Date shall mean the
increase in the Index (expressed as a percentage) during the 12-month period
immediately preceding the Comparative Month.

 

3.                                                       Except as herein
modified, all terms of the Lease shall remain in full force and effect.

 

Dated: December 4, 2007

 

 

 

ADDWIN REALTY ASSOCIATES

 

 

 

 

 

By: Richard Leeds

 

 

 

 

 

Title: Partner

 

 

 

 

 

GLOBAL COMPUTER SUPPLIES INC.

 

 

 

 

 

By: Lawrence P. Reinhold

 

 

 

 

 

Title: Executive Vice President

 

2

--------------------------------------------------------------------------------

 